Citation Nr: 0420317	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for hearing loss, left 
ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.

In May 2003 the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the RO.

The Board remanded this matter in a December 2003 
determination, in which it also referred a matter concerning 
the timeliness of a claim for an increased rating for a 
hiatal hernia to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately the Board finds it necessary to remand this 
matter a second time.  In its December 2003 remand, the Board 
specifically directed that the claims file be forwarded to a 
VA audiologist to obtain an interpretation of the results of 
the audiogram performed by the Midwest Ear Institute of 
Indianapolis, in November and December 2002.  Only if the 
audiologist determined it necessary, was the veteran to be 
scheduled for an examination.  

Rather than forward the file to the VA examiner as directed 
by the Remand, the RO scheduled the veteran to appear at a VA 
examination in February 2004.  The veteran failed to appear, 
and the case was returned to the Board.  

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  In this 
case, the RO failed to comply with the Board's December 2003 
remand order, by failing to forward the claims file for 
review by a VA audiologist.

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Send the claims file to a VA 
audiologist to obtain an interpretation 
of the results of the audiogram performed 
by the Midwest Ear Institute of 
Indianapolis, in November and December 
2002.  To the extent possible, the 
examiner is requested to transpose the 
results into format which is useable for 
VA rating purposes.  

The examiner is also requested to compare 
those results with the results of the VA 
audiological examination performed in 
June 2003.  Only if the examiner feels 
that another examination is warranted, 
the veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




